Spicer v USA Body, Inc. (2017 NY Slip Op 04660)





Spicer v USA Body, Inc.


2017 NY Slip Op 04660


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


699CA 17-00143

[*1]CHARLENE SPICER, AS ADMINISTRATOR OF THE ESTATE OF CHRISTOPHER SPICER, DECEASED, PLAINTIFF-RESPONDENT,
vUSA BODY, INC., DEFENDANT.
-USA BODY, INC., THIRD-PARTY PLAINTIFF-RESPONDENT, VVOLLES DAIRY FARM, LLC, THIRD-PARTY DEFENDANT-APPELLANT. 


BARCLAY DAMON, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
DELDUCHETTO & POTTER, SYRACUSE (ERNEST A. DELDUCHETTO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (BRADY J. O'MALLEY OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered September 28, 2016. The order, among other things, denied the motion of third-party defendant Volles Dairy Farm, LLC seeking summary judgment dismissing the third-party plaintiff's complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 31 and April 25, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court